DETAILED ACTION
This action is pursuant to the claims filed on January 17, 2020. Claim 1 is pending. A first action on the merits of claim 1 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter ‘Smith’, U.S. PGPub. No. 2017/0128273), and further in view of Selevan (U.S. PGPub. No. 2009/0209896).
In regards to independent claim 1, Smith discloses a wound closure device (bandage 10 in Figs. 1-2) comprising:
a mechanical coupling system comprising a plurality of gripping structures (mechanical coupling system 16 in Figs. 1-2; coupling mechanism comprises a base and a plurality of spaced apart gripping structure 70 as shown in exemplary Fig. 4, [0045]-[0048]).
However, Smith fails to disclose a system for monitoring a wound including a communication device and a sensor.
Selevan teaches a wound closure device (bandage 100 in Fig. 3A) comprising a system for monitoring a wound including a communication device and a sensor ([0041]: control circuit 204 comprises a temperature sensing and monitoring 302; [0045], [0050]: communication device includes an audio output device, visual or tactile devices to relay information regarding time remaining, time last checked by medical personal, etc.). Selevan explains that monitoring temperature allows monitoring of wound infection ([0011]-[0012]) while the communication device provides additional information regarding the time remaining for use to the user ([0045], [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wound closure device of Smith and incorporate a system for monitoring as taught by Selevan as doing so allows for monitoring the temperature of the wound and provide additional information to the user.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/8/2022